Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-11, 15, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4, 6, 8-11, 15, 18, and 19 are all indefinite due to the presence of the phrase “a combination thereof”.  In each of these claims, “a combination thereof” encompasses an endless number of combinations of elements of, for example, Group 15-Group 16 element (claim 4), desired to be encompassed by the respective claims.  Further, it cannot be determined which combination, from said endless number of combinations, Applicants intend to claim as the inventive combination of elements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (JP 2007-307702; English translation provided).
Regarding claims 1-11, Cho et al. teach a semiconductor nanocrystal-metal composite and its preparation, wherein the composite has at least one metal particle bound to the surface of a semiconductor nanocrystal (Abstract; page 3).  In the preparation, a semiconductor nanocrystal is synthesized from a first metal precursor in a solvent and a dispersant and a chalcogen compound precursor in the solvent, followed by mixing with a second metal precursor, and reducing the second metal precursor.  Exemplary components for the first metal precursor include compounds of zinc, cadmium, mercury, and lead (“first precursor comprising a metal from Group 11-Group 14”); exemplary chalcogen compound precursors include compounds of sulfur, selenium, tellurium, and phosphorus (“anion precursor”; “Group 15-Group 16”).  Examples of the solvent and dispersant include oleylamine and hexadecylamine (“amine”; “alkylamine”).  Exemplary metals used for forming the second metal precursor include Au, Ag, Cu, Pt, Pt, Pd, Ni, Fe, and Co ("second precursor comprising a metal from Group 7-Group 11").  See pages 3-7 of Cho et al., as well as the Examples, which depict the formation of a CdSeS/Au semiconductor nanocrystal-metal composite from cadmium sulfide, selenium (Se) powder, and hydrogen tetrachloroaurate, which reads upon Applicants’ claim limitations “metal of the first precursor is different than the metal of the second precursor” and “Group 11-14 metal of the first component is different than the Group 7-Group 11 metal of the second component” (claims 5 and 17).
Further regarding claim 1, Cho et al. teach embodiments in which the aforementioned semiconductor nanocrystal-metal composite is prepared from a reaction mixture, to which ethanol is added to perform centrifugation to form a centrifuged precipitate (“introducing the metal-semiconductor mixture to separation conditions to produce the metal-semiconductor hybrid structure”).  See the Experimental Examples of Cho et al.
Regarding claim 13, Cho et al. teach the preparation of semiconductor nanocrystal-metal composites, wherein the metal particles “can be bonded to the surface of the semiconductor nanocrystal”; see page 7 and the Examples, as well as Figure 3.
In view of these teachings, Cho et al. anticipate claims 1-11 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (JP 2007-307702; English translation provided).
Cho et al. is relied upon for its above-stated teachings in the 102(a)(1) rejection of claims 1-11 and 13.  The teachings of Cho et al. as applied to claims 1-7 above also apply to the limitations of claims 16-18 regarding the first and second components recited therein.
Regarding claims 14, 16, and 19, Cho et al. teach that the size of the semiconductor nanocrystals (“first component”) “is not particularly limited”, but may range from 1 to 100 nm, and that the size of the metal particles (“second component”) is also “not particularly limited”, but may have “a size of several nanometers to several tens of nanometers”.  See page 3 of Cho et al., as well as the Examples, which depict the employment of a transmission electron micrograph (“transmission electron microscopy”).
From this teaching, the skilled artisan would have been motivated to determine through routine experimentation the optimal sizes of both the semiconductor nanocrystals and of the metal particles, such as that respectively claimed.
Additionally, the teaching of the semiconductor nanocrystal size of “from 1 to 100 nm” encompasses the claimed range of “from about 3 nm to about 20 nm”, as recited in claims 14 and 16, and of the claimed range of “from about 4 nm to about 15 nm”, as recited in claim 19.
“A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prime facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Cho et al. do not explicitly teach or suggest the limitations of Applicants’ claims regarding (1) the surface areas of the first component and of the second component, as recited in claim 15, or (2) the nanocluster density of the metal-semiconductor hybrid structure, as recited in claim 19.
However, because Cho et al. teach both the preparation of a semiconductor nanocrystal-metal composite and the semiconductor nanocrystal-metal composite comparable to that respectively claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the semiconductor nanocrystal-metal composite disclosed in Cho et al. to exhibit (1) surface areas comparable to those respectively recited in claim 15, and (2) a nanocluster density comparable to that instantly claimed in claim 19, absent the showing of convincing evidence to the contrary.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is  allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited references of record do not teach or suggest the limitations of these claims.  Cho et al. do not teach or suggest molar ratio as recited in claim 12, nor does this reference teach or suggest the claimed process for converting carbon dioxide. 
Fang et al. (CN 10 9706475), teaches an Au-Ag/Ag2S heterojunction nano material in process for CO2 reduction (Abstract), but does not teach the average sizes as recited in claim 20.  See Figure 1, page 4, and claim 3 of Fang et al., which teaches an Au particle grain diameter of 20-30 nm (Au corresponds to Applicants’ “second component”, which has an average size of “from about 0.5 nm to about 3 nm”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732